        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 1 of 13 Page ID #:344




         1    MEYLAN DAVITT JAIN AREVIAN & KIM LLP
              ROBERT L. MEYLAN (State Bar No. No. 144031)
         2    rmeylan@mdjalaw.com
         3    444 South Flower Street, Suite 1850
              Los Angeles, California 90071
         4
              Telephone: (213) 225-6000 / Facsimile: (213) 225-6660
         5
              Attorneys for Plaintiff Honda Trading America Corporation
         6
              DAVID J. LENDER (pro hac vice)
         7
              david.lender@weil.com
         8    767 Fifth Avenue
              New York, NY 10153
         9
              Telephone: (212) 310-8000 / Facsimile: (212) 310-8007
       10
              DAVID R. SINGH (Bar No. 300840)
       11     david.singh@weil.com                              127( &+$1*(6 0$'( %< 7+(
              201 Redwood Shores Parkway, 4th Floor             &2857
       12
              Redwood Shores, CA 94065
       13     Telephone: (650) 802-3000 / Facsimile: (650) 802-3100
       14     Attorneys for Defendant BASF Corporation
       15
       16                              UNITED STATES DISTRICT COURT
       17                          CENTRAL DISTRICT OF CALIFORNIA
       18
       19      HONDA TRADING AMERICA                         CASE NO. 2:20-cv-04375 JWH (AGR)
       20      CORPORATION, a California
               corporation,                                  [PROPOSED] PROTECTIVE ORDER
       21
                                                         127( &+$1*(6 0$'( %< 7+( &2857
       22                 Plaintiff,
                                                          Honorable Alicia G Rosenberg
       23      v.
                                                             United States Magistrate Judge
       24
                                                             Courtroom 550
       25      BASF CORPORATION, a Delaware
               corporation, and DOES 1 through 50,
       26      inclusive,                                    Action Filed: May 14, 2020
       27                 Defendants.
       28
                                                       -1-
MEYLAN DAVITT                                  PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 2 of 13 Page ID #:345




         1               Having reviewed the Stipulation and Proposed Protective Order signed by the
         2    parties to this action and filed with the Court on February 26, 2021, the Court hereby
         3    enters the terms of the Stipulation as an Order of this Court, as follows:
         4               1.    Definitions: In this Stipulation and Protective Order (or “Order”), the
         5    words set forth below shall have the following meanings:
         6                     a.    “Proceeding” means the above-entitled proceeding Case No. 2:20-cv-
         7    04375 JWH (AGR).
         8                     b.    “Court” means the Honorable John W. Holcomb, or any other judge
         9    to which this Proceeding may be assigned, including Court staff participating in such
       10     proceedings.
       11                      c.    “CONFIDENTIAL information” means information (regardless of
       12     how it is generated, stored or maintained) or tangible things that qualify for protection
       13     under Federal Rule of Civil Procedure 26(c), provided by or on behalf of a Designating
       14     Party, which is believed in good faith by the Designating Party or the Designating
       15     Party’s counsel, to contain non-public material and: (a) constitute or contain material or
       16     information concerning which the Designating Party has an obligation of confidentiality
       17     to a Non-Party; or (b) the Designing Party believes constitutes or contains confidential
       18     research, personal or commercial information.
       19                      d.    “Designating Party” means a Party or Non-party that designates
       20     information or items that it produces in disclosures or in responses to discovery as
       21     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
       22                      e.    “Disclosure” or “Discovery Material” means all items or
       23     information, regardless of the medium or manner in which it is generated, stored, or
       24     maintained (including, among other things, testimony, transcripts, and tangible things),
       25     that are produced or generated in disclosures or responses to discovery in this matter.
       26                      f.    “Experts” means a person with specialized knowledge or experience
       27     in a matter pertinent to the litigation who has been retained by a Party or its counsel to
       28     serve as an expert witness or as a consultant in this Proceeding.
                                                            -2-
MEYLAN DAVITT                                       PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 3 of 13 Page ID #:346




         1                    g.    “HIGHLY CONFIDENTIAL information” means any
         2    CONFIDENTIAL information that the Designating Party believes, in good faith, is so
         3    sensitive that its disclosure, even if limited by the restrictions placed on
         4    CONFIDENTIAL information in this Protective Order, could cause competitive harm or
         5    injury to the Designating Party. For the avoidance of doubt, HIGHLY
         6    CONFIDENTIAL information includes documents reflecting negotiations with
         7    suppliers and others relating to catalytic converter materials and platinum group metals,
         8    terms of agreements relating to catalytic converter materials and platinum group metals,
         9    pricing of products and materials, competitive strategy, and purchasing strategy.
       10                     h.    “Non-Party” means any natural person, partnership, corporation,
       11     association, or other legal entity not named as a Party to this Proceeding.
       12                     i.    “Party or Parties” means any party to this Proceeding, including all
       13     of its officers, directors, employees, consultants, retained experts, and in-house counsel.
       14                     j.    “Producing Party” means a Party or Non-Party that produces
       15     Disclosures or Discovery Material in this Proceeding.
       16                     k.    “Professional Vendors” means persons or entities that provide
       17     litigation support services (e.g., photocopying, videotaping, translating, preparing
       18     exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
       19     medium) and their employees and subcontractors.
       20                     l.    “Protected Material” means any Disclosure or Discovery Material
       21     that is designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
       22                     m.    “Receiving Party” means a Party that receives Disclosures or
       23     Discovery Material from a Producing Party.
       24                2.   Scope: The protections conferred by this Order cover not only Protected
       25     Material (as defined above), but also (1) any information copied or extracted from
       26     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
       27     Material; and (3) any deposition testimony, conversations, or presentations by Parties or
       28     their Counsel that might reveal Protected Material, other than during a court hearing or
                                                           -3-
MEYLAN DAVITT                                      PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 4 of 13 Page ID #:347




         1    at trial. Any use of Protected Material during a court hearing or at trial shall be
         2    governed by the orders of the presiding judge. This Order does not govern the use of
         3    Protected Material during a court hearing or at trial. The entry of this Stipulation and
         4    Protective Order does not alter, waive, modify, or abridge any right, privilege or
         5    protection otherwise available to any Party with respect to the discovery of matters,
         6    including but not limited to any Party’s right to assert the attorney-client privilege,
         7    the attorney work product doctrine, or other privileges, or any Party’s right to contest
         8    any such assertion.
         9               4.   Designating Protected Material: Each Designating Party under this Order
       10     must take care to designate Protected Material in good faith and shall limit any such
       11     designation to specific material that qualifies under the appropriate standards. If it
       12     comes to a Designating Party’s attention that information or items that it designated for
       13     protection do not qualify for protection, that Designating Party must promptly notify the
       14     Receiving Party that it is withdrawing the inapplicable designation. Further, nothing
       15     herein waives or limits Receiving Party’s rights to object to designations to such
       16     materials. Except as otherwise provided in this Order, or as otherwise stipulated or
       17     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
       18     must be clearly so designated before the material is disclosed or produced. Designation
       19     in conformity with this Order requires:
       20                     a.    For information in documentary form (e.g., paper or electronic
       21     documents, but excluding transcripts of depositions), that the Producing Party affix at a
       22     minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” to each
       23     page that contains protected material.
       24                     b.    For testimony given in depositions, that the Designating Party
       25     identifies on the record the Protected Material before the close of the deposition. The
       26     Designating Party may designate the entirety of the deposition testimony as
       27     CONFIDENTIAL or HIGHLY CONFIDENTIAL with the right to identify more
       28     specific portions of the deposition testimony as to which protection is sought within 30
                                                           -4-
MEYLAN DAVITT                                      PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 5 of 13 Page ID #:348




         1    days following receipt of the final deposition transcript. In circumstances where
         2    portions of the deposition testimony are designated as Protected Material, the transcript
         3    pages containing Protected Material may be separately bound by the court reporter, who
         4    must affix to the top of each page a “CONFIDENTIAL” or “HIGHLY
         5    CONFIDENTIAL” legend, as instructed by the Designating Party.
         6                    c.    For information produced in some form other than documents, and
         7    for any other tangible items, including, without limitation, compact discs or DVDs,
         8    the Producing Party must affix in a prominent place on the exterior of the container or
         9    containers in which the information or item is stored the legend “CONFIDENTIAL” or
       10     “HIGHLY CONFIDENTIAL.” If only a portion or portions of the information
       11     warrants protection, the Producing Party, to the extent practicable, shall identify the
       12     CONFIDENTIAL and/or HIGHLY CONFIDENTIAL portions.
       13                5.   Inadvertent Failures to Designate: If timely corrected, an inadvertent
       14     failure to designate qualified Disclosure or Discovery Material does not, standing alone,
       15     waive the Designating Party’s right to secure protection under this Order for such
       16     material. Upon timely correction of a designation, the Receiving Party must make
       17     reasonable efforts to assure that the material is treated in accordance with the provisions
       18     of this Order.
       19                6.   Challenging Confidentiality Designations: In the event that counsel for a
       20     Party receiving information in discovery designated as “CONFIDENTIAL” or
       21     “HIGHLY CONFIDENTIAL” objects to such designation with respect to any or all of
       22     such items, said counsel shall advise counsel for the Designating Party, in writing, of
       23     such objections, the specific information to which each objection pertains, and the
       24     specific reasons and support for such objections. Any Party or Non-Party may
       25     challenge a HIGHLY CONFIDENTIAL or CONFIDENTIAL designation at any time
       26     that is consistent with the Court’s scheduling order. The burden of persuasion in any
       27     such challenge proceeding shall be on the Designating Party. Unless the Designating
       28     Party has waived or withdrawn the confidentiality designation, or the Court otherwise
                                                            -5-
MEYLAN DAVITT                                       PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 6 of 13 Page ID #:349




         1    ruled that designation(s) are not appropriate, all Parties shall continue to afford the
         2    Disclosure or Discovery Material in question the level of protection to which it is
         3    entitled under the Producing Party’s designation until the Court rules on the challenge.
         4               7.     Access to and Use of Discovery Material: A Receiving Party may use
         5    Discovery Material (including without limitation Protected Material) that is disclosed or
         6    produced by another Party or by a Non-Party in connection with this Proceeding only
         7    for prosecuting, defending, or attempting to settle this Proceeding. Such Discovery
         8    Material shall be used by the Receiving Party only for the purposes of preparing for,
         9    conducting, participating in the conduct of, and/or prosecuting and/or defending the
       10     Proceeding, and not for any business or other purpose whatsoever. Further, such
       11     Discovery Material may be disclosed only to the categories of persons and under the
       12     conditions described in this Order. When the Proceeding has been terminated, a
       13     Receiving Party must comply with the provisions of Section 14(g) below. Discovery
       14     Material must be stored and maintained by a Receiving Party at a location and in a
       15     secure manner that ensures that access is limited to the persons authorized under this
       16     Order.
       17                7.1.   Disclosure of HIGHLY CONFIDENTIAL Information. Unless otherwise
       18     ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
       19     may disclose any information or item designated HIGHLY CONFIDENTIAL only to:
       20                       a.    the Receiving Party’s outside counsel of record in this Proceeding
       21     and regular and temporary employees of such counsel to whom it is necessary that the
       22     information be shown for the purposes of this litigation;
       23                       b.    from BASF and from HTA, in-house counsel who is assisting in the
       24     prosecution or defense of this Proceeding, whose job responsibilities are focused on
       25     litigation management, who are not involved in competitive decision-making
       26     (“Litigation In House Counsel”), subject to the following:
       27                       i.    Discovery Material designated as HIGHLY CONFIDENTIAL shall
       28     not be disclosed to Litigation In House Counsel unless and until such person has
                                                             -6-
MEYLAN DAVITT                                        PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 7 of 13 Page ID #:350




         1    executed an “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
         2                 ii.    the Parties shall take all necessary steps required to segregate any
         3    files or materials thereof containing HIGHLY CONFIDENTIAL information in a
         4    manner that protects the information from disclosure, whether intentional or inadvertent,
         5    to any individual and/or entity not designated in this Order as having access to HIGHLY
         6    CONFIDENTIAL information, including but not limited to all other employees and in-
         7    house counsel (other than Litigation In House Counsel) of BASF and HTA.
         8                 iii.   In the event of any change in the role of a Party’s Litigation In
         9    House Counsel as of the date of the counsel’s “Acknowledgment and Agreement to Be
       10     Bound” that would materially alter that agreement, the affected Party shall (a) suspend
       11     all access to HIGHLY CONFIDENTIAL information by such Litigation In House
       12     Counsel, and (b) within five business days, notify the other Party of the changed
       13     circumstances, and either cause the Litigation In House Counsel to execute a new
       14     “Acknowledgment and Agreement to Be Bound” or propose substitute Litigation In
       15     House Counsel consistent with the terms of this Order. For the purposes of this Order, a
       16     change in the Litigation In House Counsel’s role shall be deemed to be material if it
       17     includes responsibility relating to competitive decision-making. The parties shall
       18     engage in good faith discussions to resolve any situation set forth in this Paragraph, but
       19     may present any disagreements to the Court for resolution.
       20                  c.     Experts (as defined in this Order) of the Receiving Party to whom
       21     disclosure is reasonably necessary for this Proceeding and who have signed the
       22     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
       23                  d.     the Court and its personnel;
       24                  e.     court reporters and their staff;
       25                  f.     the author or recipient of a document containing the information or a
       26     custodian or other person who otherwise possessed or knew the information;
       27                  g.     professional jury or trial consultants, mock jurors, and Professional
       28     Vendors to whom disclosure is reasonably necessary for this Proceeding and who have
                                                           -7-
MEYLAN DAVITT                                     PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 8 of 13 Page ID #:351




         1    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
         2                      h.    any mediator or settlement officer, and their supporting personnel,
         3    mutually agreed upon by any of the Parties engaged in settlement discussions.
         4               7.2.   Disclosure of CONFIDENTIAL Information. Unless otherwise ordered by
         5    the Court or permitted in writing by the Designating Party, a Receiving Party may
         6    disclose any information or item designated “CONFIDENTIAL” only to:
         7                      a.    any persons who may receive HIGHLY CONFIDENTIAL
         8    information as specified above in Section 7.1; and
         9                      b.    the officers, directors, and employees of the Receiving Party to
       10     whom disclosure is reasonably necessary for this Proceeding, upon signing the
       11     “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
       12                8.     Relief from Protective Order: Any Party to the Proceeding (or other
       13     person subject to the terms of this Stipulation and Protective Order) may ask the Court,
       14     after appropriate notice to the other Parties to the Proceeding, to modify or grant relief
       15     from any provision of this Stipulation and Protective Order.
       16                9.     Reservation of Parties’ Rights: Entering into, agreeing to, and/or
       17     complying with the terms of this Stipulation and Protective Order shall not:
       18                       a.    operate as an admission by any person that any particular Document,
       19     Testimony or Information marked CONFIDENTIAL or HIGHLY CONFIDENTIAL
       20     contains or reflects trade secrets, proprietary, confidential or competitively sensitive
       21     business, commercial, financial or personal information; or
       22                       b.    prejudice in any way the right of any Party (or any other person
       23     subject to the terms of this Stipulation and Protective Order):
       24                             i.    to seek a determination by the Court of whether any particular
       25                       Protected Material should be subject to protection as CONFIDENTIAL
       26                       or HIGHLY CONFIDENTIAL under the terms of this Stipulation and
       27                       Protective Order; or
       28                             ii.   to seek relief from the Court on appropriate notice to all other
                                                              -8-
MEYLAN DAVITT                                          PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 9 of 13 Page ID #:352




         1                     Parties to the Proceeding from any provision(s) of this Stipulation and
         2                     Protective Order, either generally or as to any particular document,
         3                     material, or information.
         4               10.   Non-Party’s Protected Material Sought to Be Produced in This Litigation:
         5    Any information that may be produced by a Non-party witness in discovery in the
         6    Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as
         7    CONFIDENTIAL or HIGHLY CONFIDENTIAL under the terms of this Stipulation
         8    and Protective Order, and any such designation by a Non-party shall have the same
         9    force and effect, and create the same duties and obligations, as if made by one of the
       10     undersigned Parties hereto. Any such designation shall also function as a consent by
       11     such producing Non-party to the authority of the Court in the Proceeding to resolve and
       12     conclusively determine any motion or other application made by any person or Party
       13     with respect to such designation, or any other matter otherwise arising under this
       14     Stipulation and Protective Order.
       15                11.   Protected Material Subpoenaed or Ordered Produced in Other Litigation:
       16     If any person subject to this Stipulation and Protective Order who has custody of any
       17     Protected Materials receives a subpoena or other process (“Subpoena”) from any
       18     government or other person or entity demanding production of Protected Materials, the
       19     recipient of the Subpoena shall promptly give notice of the same by electronic mail
       20     transmission, followed by either express mail or overnight delivery to counsel of record
       21     for the Designating Party, and shall furnish such counsel with a copy of the Subpoena.
       22     Upon receipt of this notice, the Designating Party may, in its sole discretion and at its
       23     own cost, move to quash or limit the Subpoena, otherwise oppose production of the
       24     Protected Material, and/or seek to obtain confidential treatment of such Protected
       25     Material from the subpoenaing person or entity to the fullest extent available under
       26     law. The recipient of the Subpoena may not produce any information pursuant to the
       27     Subpoena prior to the date specified for production on the Subpoena.
       28                12.   Unauthorized Disclosure of Protected Material: If a Receiving Party learns
                                                             -9-
MEYLAN DAVITT                                        PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 10 of 13 Page ID #:353




         1    that, by inadvertence or otherwise, it has disclosed Protected Material to any person or
         2    in any circumstance not authorized under this Protective Order, the Receiving Party
         3    must immediately (a) notify in writing the Designating Party of the unauthorized
         4    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
         5    Material, (c) inform the person or persons to whom unauthorized disclosures were made
         6    of all the terms of this Order, and (d) request such person or persons to execute the
         7    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
         8               13.   Inadvertent Production of Privileged or Otherwise Protected Material:
         9    When a Producing Party gives notice to the Receiving Party that certain produced
       10     Discovery Material is subject to a claim of privilege or other protection, the obligations
       11     of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
       12     26(b)(5)(B). This provision is not intended to modify whatever procedure may be
       13     established in an e-discovery order that provides for production without prior privilege
       14     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the Parties
       15     reach an agreement on the effect of disclosure of a communication or information
       16     covered by the attorney-client privilege or work product protection, the Parties may
       17     incorporate their agreement into this Protective Order.
       18                14.   Miscellaneous:
       19                      a.    Nothing in this Stipulation and Protective Order shall be construed
       20     to preclude either Party from asserting in good faith that certain Protected Material
       21     require additional protection. The Parties shall meet and confer to agree upon the terms
       22     of such additional protection.
       23                      b.    This Stipulation and Protective Order is entered into without
       24     prejudice to the right of any Party to knowingly waive the applicability of this
       25     Stipulation and Protective Order to any Protected Material designated by that Party.
       26     If the Designating Party uses Protected Material in a non-confidential manner, then the
       27     Designating Party shall advise that the designation no longer applies.
       28                      c.    A Party that seeks to file under seal any Protected Material must
                                                            -10-
MEYLAN DAVITT                                       PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 11 of 13 Page ID #:354




         1    comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
         2    pursuant to a court order authorizing the sealing of the specific Protected Material at
         3    issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
         4    establishing that the Protected Material at issue are privileged, protectable as a trade
         5    secret, or otherwise entitled to protection under the law. If a Receiving Party's request to
         6    file Protected Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the
         7    Court, then the Receiving Party may file the information in the public record pursuant to
         8    Civil Local Rule 79-5(e) unless otherwise instructed by the court.
         9                 d.     The Parties shall meet and confer regarding the procedures for use
       10     of Protected Material at trial and shall move the Court for entry of an appropriate order.
       11                  e.     Nothing in this Stipulation and Protective Order shall affect the
       12     admissibility into evidence of Protected Material, or abridge the rights of any person to
       13     seek judicial review or to pursue other appropriate judicial action with respect to any
       14     ruling made by the Court concerning the issue of the status of Protected Material.
       15                  f.     This Stipulation and Protective Order shall continue to be binding
       16     after the conclusion of this Proceeding and all subsequent proceedings arising from
       17     this Proceeding, except that a Party may seek the written permission of the
       18     Designating Party or may move the Court for relief from the provisions of this
       19     Stipulation and Protective Order. To the extent permitted by law, the Court shall
       20     retain jurisdiction to enforce, modify, or reconsider this Stipulation and Protective
       21     Order, even after the Proceeding is terminated.
       22                  g.     Upon written request made within thirty (30) days after the
       23     settlement or other termination of the Proceeding, the undersigned Parties shall
       24     have thirty (30) days to either (a) promptly return to counsel for each Designating
       25     Party all Confidential Materials and all copies thereof (except that counsel for each
       26     Party may maintain in its files, in continuing compliance with the terms of this
       27     Stipulation and Protective Order, all work product, including pleading files and
       28     deposition transcripts together with the exhibits marked at the deposition), (b) agree
                                                          -11-
MEYLAN DAVITT                                     PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 12 of 13 Page ID #:355




         1    with counsel for the Designating Party upon appropriate methods and certification
         2    of destruction or other disposition of such Protected Material, or (c) as to any
         3    documents, testimony or other information not addressed by sub-paragraphs (a) and
         4    (b), file a motion seeking a Court order regarding proper preservation of such
         5    Protected Material. To the extent permitted by law the Court shall retain continuing
         6    jurisdiction to review and rule upon the motion referred to in sub-paragraph (c) herein.
         7                 h.    After this Stipulation and Protective Order has been signed by
         8    counsel for all Parties, it shall be presented to the Court for entry. Counsel agree to be
         9    bound by the terms set forth herein with regard to any Protected Material that have
       10     been produced before the Court signs this Stipulation and Protective Order.
       11                  i.    The Parties and all signatories to the Certification attached hereto as
       12     Exhibit A agree to be bound by this Stipulation and Protective Order pending its
       13     approval and entry by the Court. In the event that the Court modifies this Stipulation
       14     and Protective Order, or in the event that the Court enters a different protective order,
       15     the Parties agree to be bound by this Stipulation and Protective Order until such time
       16     as the Court may enter such a different order. It is the Parties’ intent to be bound by
       17     the terms of this Stipulation and Protective Order pending its entry so as to allow for
       18     immediate production of Protected Material under the terms herein.
       19
       20     ,W LV VR 25'(5(' WKLV VW GD\ RI 0DUFK 
       21
       22     ________________________________
              +RQRUDEOH $OLFLD * 5RVHQEHUJ
       23     8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
       24
       25
       26
       27
       28
                                                          -12-
MEYLAN DAVITT                                     PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
        Case 2:20-cv-04375-JWH-AGR Document 45 Filed 03/01/21 Page 13 of 13 Page ID #:356




         1          EXHIBIT A ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
         2
         3               I,   _____________________________      [print   or   type    full   name],   of
         4    _________________ [print or type full address], declare under penalty of perjury that I
         5    have read in its entirety and understand the Stipulated Protective Order that was issued
         6    by the United States District Court for the Central District of California in the case of
         7    Honda Trading America Corporation v. BASF Corporation, CASE NO. 2:20-cv-04375
         8    JWH (AGR), I agree to comply with and to be bound by all the terms of this Stipulated
         9    Protective Order and I understand and acknowledge that failure to so comply could
       10     expose me to sanctions and punishment in the nature of contempt. I solemnly promise
       11     that I will not disclose in any manner any information or item that is subject to this
       12     Stipulated Protective Order to any person or entity except in strict compliance with the
       13     provisions of this Order. I further agree to submit to the jurisdiction of the United States
       14     District Court for the Central District of California for the purpose of enforcing the
       15     terms of this Stipulated Protective Order, even if such enforcement proceedings occur
       16     after termination of this action. I hereby appoint __________________________ [print
       17     or type full name] of _______________________________________ [print or type full
       18     address and telephone number] as my California agent for service of process in
       19     connection with this action or any proceedings related to enforcement of this Stipulated
       20     Protective Order.
       21
       22     Date: ______________________________________
       23     City and State where sworn and signed: _________________________________
       24     Printed name: _______________________________
       25     Signature: __________________________________
       26
       27
       28
                                                          -13-
MEYLAN DAVITT                                     PROTECTIVE ORDER
JAIN AREVIAN & KIM LLP
